Citation Nr: 1543117	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Propriety of the termination of Veterans' Retraining Assistance Program (VRAP) benefits from November 21, 2013 during the semester of school enrollment from August 2013 to December 2013.  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which stopped VRAP benefits on November 21, 2013 based on training being reduced below full-time during the 2013 fall enrollment semester, with an overpayment beginning on November 21, 2013 and ending November 30, 2013 in the amount of $549.33.  The Veteran filed a notice of disagreement (NOD) with this decision in December 2013, with a statement of the case (SOC) issued by the RO now in North Little Rock, Arkansas in February 2013.  Although the Veteran submitted a statement in February 2014 expressing a desire to withdraw his appeal of the overpayment, he did not indicate whether he no longer wished to challenge the creation of the overpayment (i.e. the stopping of VRAP benefits on November 21, 2013).  He also submitted a substantive appeal that challenged the creation of the overpayment that was accepted by the RO as timely in its April 2014 certification of the appeal.  Subsequently, in a signed statement submitted via his representative on July 28, 2014 the Veteran expressed a desire to withdraw all issues on appeal, specifically including any appeal related to education issues.   

The Board also notes that this July 28, 2014 written representative statement expressed a desire to withdraw "all appeals related to Post Traumatic Stress Disorder, Bi-Polar Disorder, and Unemployability."  The Board notes that in February 2014 the Veteran filed a NOD with a November 2013 rating decision that denied service connection for posttraumatic stress disorder (PTSD) and bipolar disorder and denied entitlement to total disability due to individual unemployability (TDIU).  However,  no SOC had been issued for these issues prior to the Veteran's July 2014 withdrawal.  Thus, these matters are not before the Board, as they have been withdrawn prior to perfection of an appeal.  


FINDING OF FACT

In July 2014, prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of his intent to withdraw his appeal of the issue of propriety of the termination of VRAP benefits from November 21, 2013 during the semester of school enrollment from August 2013 to December 2013.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of propriety of the termination of VRAP benefits from November 21, 2013 during the semester of school enrollment from August 2013 to December 2013are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in a VAF 21-4138, statement in support of claim dated and received by the Board on July 28, 2014, the Veteran's representative submitted the following statement.  "Veteran is withdrawing all issues that he currently has on appeal: Veteran does not want to continue any appeals."  In pertinent part the statement continued: "He also is withdrawing his appeal related to any Education issues."

Thus, the Veteran has withdrawn the appeal concerning the propriety of termination of VRAP benefits effective November 21, 2013 during the semester of school enrollment from August 2013 to December 2013, and there remain no allegations of errors of fact or law for appellate consideration on this issue of the propriety of the termination of VRAP benefits from November 21, 2013 during the semester of school enrollment from August 2013 to December 2013.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case.  See 38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to the propriety of the termination of VRAP benefits from November 21, 2013 during the enrollment period from August 2013 to December 2013, and this appeal is dismissed. 
ORDER

The appeal concerning the propriety of the termination of VRAP benefits from November 21, 2013 during the semester of school enrollment from August 2013 to December 2013 is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


